Citation Nr: 1035315	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder, for accrued benefits purposes.

2.  Entitlement to service connection for diabetes mellitus, for 
accrued benefits purposes.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back disorder sustained as a result of treatment received at VA 
facilities, for accrued benefits purposes.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral leg disorder sustained as a result of treatment 
received at VA facilities, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N.S.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975, 
and died in September 2004.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  The appellant testified before the 
Board sitting at the RO; a transcript of that hearing is 
associated with the claims file.

At her June 2010 Board hearing, the appellant submitted multiple 
medical documents and photographs pertaining to her claim, along 
with a waiver of review by the RO.  Accordingly, appellate 
adjudication may proceed.


FINDINGS OF FACT

1.  The appellant filed a claim for accrued benefits within one 
year of the Veteran's death.

2.  At the time of his death, the Veteran had pending claims for 
service connection for posttraumatic stress disorder (PTSD), 
diabetes mellitus, type 2, and for benefits under the provisions 
of 38 U.S.C.A. § 1151 for a back disorder and for a bilateral leg 
disorder. 

3.  A valid diagnosis of PTSD based on verified stressors is not 
of record.

4.  The Veteran's service personnel records do not reflect 
service in Vietnam for the purposes of the controlling 
regulations.

5.  A current diagnosis of diabetes mellitus, type 2, is of 
record.

6.  The Veteran's service treatment records reflect no evidence 
of abnormal blood sugar readings or a diagnosis of diabetes 
mellitus, type 2.

7.  The probative and persuasive evidence of record does not 
relate the Veteran's diabetes mellitus, type 2, to his military 
service or to any incident therein.

8.  The claimed disabilities of bilateral leg disorder and back 
disorder, alleged to be the result of two incidents at VA 
facilities in 1995 and 1998, were not incurred in the course of 
VA hospitalization, medical or surgical treatment, or as the 
result of having submitted to an examination.




CONCLUSIONS OF LAW

1.  PTSD was not was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been so 
incurred, to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The claims of entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a bilateral leg disorder and a 
back disorder must be denied as a matter of law.  38 U.S.C.A. §§ 
1151, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  An August 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, notification of regulations pertinent to the 
establishment of an effective date and of the disability rating 
is not required with respect to claims for accrued benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Documents 
related to the Veteran's receipt of disability benefits from the 
Social Security Administration had previously been associated 
with the record.  38 C.F.R. § 3.159 (c) (2).  As discussed in 
detail below, claims for benefits on an accrued basis must be 
decided based on the evidence of record at the time of the 
Veteran's death; no VA examination was required.  See 38 C.F.R. § 
3.159(c).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issues as being ones for accrued benefits.  
The representative and the VLJ then asked questions regarding 
appellant's assertions with respect to her claims, to include 
clarification of the claims with respect to 38 U.S.C.A. § 1151.  
To that end, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions regarding both the 
claimed stressor and the Veteran's current diagnoses, the 
elements of the claim in question.  As such, the Board finds 
that, consistent with Bryant, the VLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c) (2) and that any error in notice 
provided during the Veteran's hearing constitutes harmless error.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).

Accrued Benefits Claims 

The appellant asserts that she is entitled to accrued benefits.  
The law governing claims for accrued benefits provides that, upon 
the death of a veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the time 
of his death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Congress recently 
amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued 
benefits so that a veteran's survivor may receive the full amount 
of award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 16, 
2003, as is the case here.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), 
codified at 38 U.S.C.A. § 5121(a).

Accrued benefits include those that a veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of that 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 
Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the 
appellant cannot furnish additional evidence that could be used 
to substantiate her claim, and VA could not develop additional 
evidence that would substantiate the claims of entitlement to 
accrued benefits.  "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
38 C.F.R. § 3.1000(d) (4); see also Hayes v. Brown, 4 Vet. App. 
353 (1993).

The Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-
1300 (Fed. Cir. 1998).  In addition, an application for accrued 
benefits must be filed within one year after the date of death.  
38 C.F.R. § 3.1000(c).  To that end, the appellant's claim for 
accrued benefits was filed in November 2004, within one year of 
the Veteran's death.  Moreover, the Veteran's claims for service 
connection for PTSD, and for benefits under the provisions of 
38 U.S.C.A. § 1151, had previously been certified to the Board; 
his claim for service connection for diabetes mellitus was also 
pending at the time of his death.  Therefore, the Board finds 
that the threshold criteria for consideration of the claims, on 
an accrued basis, have been met.  As such, the pending claims 
must now be adjudicated.

Service Connection Claims 

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

PTSD

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(2009); a link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  VA has recently revised the regulations regarding 
stressor verification.  Under the new regulation, if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, then the requirement for corroborating 
the stressor is eliminated. 38 C.F.R. § 3.304(f) (a) (as amended 
75 Fed. Reg. 39843 (effective July 12, 2010)).  However, the 
Veteran's claimed stressors, as discussed in further detail 
below, do not pertain to fear of hostile military or terrorist 
activity; they pertain to a suicide occurring during basic 
training, and an ejector seat incident involving one of his 
fellow egress mechanics.  Therefore, the amendment to 38 C.F.R. 
§ 3.304 does not apply here.

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory, that is, not contradicted 
by service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such cases, 
the record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's testimony 
or statements as to the occurrence of the claimed stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

During his lifetime, the Veteran contended that he had PTSD as a 
result of one or more stressors he alleged to have experienced 
during active duty.  Specifically, the Veteran asserted that 
during basic training in 1971 at Eglin Air Force Base in Florida, 
he witnessed a fellow recruit jump from a water tower to his 
death.  Additionally, he claimed that during his service in Korea 
in 1973 or 1974, he witnessed a fellow egress mechanic 
accidentally hit an ejector switch in a plane and be propelled 
upwards, ultimately being killed by the force of hitting the top 
of the airplane hangar.

The Veteran's service personnel records confirm service in Korea 
and Guam during the Vietnam Era, but do not show evidence of 
combat, to include awards or decorations indicative of combat, or 
objective evidence of combat responsibilities.  As such, there is 
no evidence that the Veteran served in combat and the Board 
concludes that the criteria for being considered a "combat 
veteran" under 38 U.S.C.A. §1154(b) are not met.  As such, lay 
testimony alone is not enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, 
the record must contain service records or other corroborative 
evidence that substantiates or verifies the Veteran's testimony 
or statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 
Vet. App. at 98.  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

The voluminous claims file contains many VA and private diagnoses 
of PTSD, some of which are predicated solely on the stressor 
events described above, and some of which are based both on these 
stressor events as well as life events the Veteran experienced, 
to include multiple episodes of domestic violence involving his 
sustaining gunshot wounds, false imprisonment for murder charges, 
and manslaughter in an effort of self-defense.  However, neither 
the Veteran nor the appellant have offered competent 
corroborating evidence of the claimed inservice stressors, and 
service department records do not support same.  Doran, 6 Vet. 
App. at 283.  The Veteran's service personnel records reflect 
that he was assigned to both Eglin Air Force Base in Florida and 
to Kunsan Air Base in Korea, but neither his service personnel 
records nor his service treatment records reflect any mention of 
the incidents described or the Veteran's reactions to them.  The 
RO repeatedly asked the Veteran for specific detail regarding the 
names of the persons killed in these incidents, but the Veteran 
responded that he was unable to remember more than the years and 
locations due to memory problems resulting from his PTSD.  
Unfortunately, the RO's requests to confirm the Veteran's 
stressors with this minimal information, made in May 2002 and 
February 2004, were answered by the Joint Services Records 
Research Center in March 2004 with a reply that the information 
provided was insufficient with which to do a proper stressor 
confirmation search.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  Accordingly, no verified inservice stressors are of 
record.

Again, service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor occurred; 
and, (3) a link established by medical evidence, between current 
symptoms and an inservice stressor.  Although the Veteran has 
multiple diagnoses of PTSD based wholly or in part on his claimed 
inservice stressor events from both private and VA physicians 
beginning in May 1995, those claimed stressor events have still 
not been verified.  Thus, the diagnosis fails to satisfy the VA 
criteria noted above.  Successful substantiation of a claim for 
service connection for PTSD requires that the claimed inservice 
event on which a noncombat veteran's PTSD diagnosis is based, 
provided that the stressor is not related to fear of hostile 
military or terrorist activity, is independently confirmed.  See 
Moreau, 9 Vet. App. at 395; see also Dizoglio, 9 Vet. App. at 
166; Zarycki, 6 Vet. App. at 98.  Absent verification of the 
inservice stressor events, service connection is not warranted.  
Consequently, because a diagnosis of PTSD based on a verified 
stressor event is not of record, the preponderance of the 
evidence is against the appellant's claim for service connection 
for PTSD on an accrued basis.  The benefit of the doubt doctrine 
is inapplicable, and it must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

Governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  "[S]ervice in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii).  VA regulations 
also provide that, if a veteran were exposed to an herbicide 
agent during active service, presumptive service connection may 
be warranted for several diseases, to include diabetes mellitus, 
type II.  38 C.F.R. §§ 3.307, 3.309.

The evidence of record reveals that the Veteran did not serve in 
Vietnam for the purposes of the controlling regulations.  His 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, does not reflect evidence 
of decorations or awards indicative of service in Vietnam.  
Although the Veteran asserted multiple times during VA and 
private medical visits that he served in Vietnam, he denied 
having Vietnam service in his July 2003 claim for service 
connection for diabetes mellitus.  Moreover, the June 1992 
response from the National Personnel Records Center indicated 
that their records did not confirm any in-country service for the 
purposes of the controlling regulations.  Absent evidence of duty 
or visitation in-country, the presumption under 38 U.S.C.A. § 
1116(f) does not apply in this case.  Accordingly, presumptive 
service connection for diabetes mellitus, type 2, on the basis of 
exposure to herbicides, must be denied.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The United States Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The probative and persuasive evidence of record also does not 
relate the Veteran's currently diagnosed diabetes mellitus, type 
2, to his military service.  The Veteran's service treatment 
records, to include his service separation examination, are 
negative for any abnormal glucose readings, or for a diagnosis of 
diabetes mellitus, type 2.  There is also no evidence that 
diabetes manifest to a compensable degree within one year of 
service.  Therefore, service connection cannot be granted on a 
presumptive basis.  38 C.F.R. § 3.309 (2009).  While the Veteran 
had a diagnosis of diabetes mellitus, type 2, at the time of his 
death, the appellant asserted that it had been first diagnosed in 
1992.  Records associated with the claims file reveal that it was 
first formally diagnosed in October 1993, almost 20 years after 
separation from military service; the Veteran denied having 
diabetes, but noted a family history of the disease, in an 
October 1983 private treatment record.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).  Moreover, the 
only medical nexus opinion of record with respect to the 
Veteran's diabetes mellitus is that of a VA clinician in March 
1994, who concluded that the Veteran's diabetes mellitus was 
related to his pancreatic insufficiency, stemming from his long-
term alcohol use.  Accordingly, service connection for diabetes 
mellitus, type 2, is not warranted.  Because the Veteran did not 
serve in Vietnam for the purposes of the controlling regulations, 
and the probative and persuasive evidence of record does not 
relate his currently diagnosed diabetes mellitus, type 2, to 
military service or to any incident therein, the preponderance of 
the evidence is against his claim for service connection and it 
is denied.  

1151 Claims 

Prior to his death, the Veteran asserted that he sustained a 
bilateral leg disorder and a back disorder as results of two 
separate incidents at the Tuscaloosa VA Medical Center.  The 
Veteran indicated that the first alleged incident occurred in 
January 1995, asserting that while he was outside for exercise 
during a VA inpatient PTSD treatment admission, he stepped into a 
hole on the lawn outside the gym area, resulting in damage to his 
back and bilateral knees.  He stated at various points that the 
second incident occurred in June 1998, July 1998, or October 
1998, asserting that during a physical evaluation during an 
outpatient visit, a VA physician, Dr. Y., asked him to walk with 
only a walker and not a cane; because the Veteran had recently 
injured his left hand in a motor vehicle accident, he was unable 
to balance with only the walker, and fell and hurt his legs.  
Finally, in conjunction with her accrued benefits claim, the 
appellant asserted that the bilateral leg disorder was actually 
sores that the Veteran developed on his legs as a result of 
bilateral leg braces prescribed to aid with ambulation. 

VA treatment records from January 1995 do not reflect that the 
Veteran was treated for any knee or back injury during that 
month.  His lay statements dated in May 1995, June 1995, December 
1995, and January 1996 assert that he was outside during 
inpatient PTSD treatment for exercise, and stepped into a hole on 
the lawn outside the gym area, resulting in damage to his knee.  
An October 1995 VA outpatient treatment record noted that the 
Veteran reported pain in his low back area since stepping into a 
hole several weeks prior, and concurrently had bilateral knee 
pain since that time; x-rays of the bilateral knees were negative 
for any abnormality.  A November 1995 inpatient treatment record 
documented the Veteran's complaints of bilateral knee pain after 
stepping in a hole at a VA facility in January 1995.  A June 1998 
VA outpatient treatment record reflects the Veteran's admission 
that he had chronic knee pain for a long time, but reinjured his 
knee when he stepped in a  hole with his left leg.  A June 2000 
VA outpatient treatment record noted that the Veteran had 
experienced physical problems with his knees since stepping into 
a hole at a VA facility in 1995.  

Review of the record does not reflect any evidence of the claimed 
1998 incident.  A VA outpatient treatment record reveals that the 
Veteran completed unrelated physical therapy in July 1998, and 
that an electromyelogram (EMG) was requested in September 1998, 
but there are no records dated between September 1998 and 
November 1998 where the Veteran was seen by Dr. Y until the 
November 1998 EMG report diagnosing the Veteran with bilateral 
lower extremity peripheral neuropathy.  The Veteran asserted in a 
April 1999 statement that the incident occurred on October 14, 
1998, and that there were four witnesses.  However, the record 
does not contain documentation of any such event, and the Veteran 
did not identify any of the four claimed witnesses.

Finally, with respect to the appellant's claim that prescription 
of bilateral leg braces resulted in bilateral leg sores, an 
October 2003 VA outpatient treatment record noted that the 
Veteran had been fitted with bilateral ankle foot orthosis (AFO) 
braces, and a December 2003 private treatment record noted sores 
on the left foot secondary to that AFO brace.

Effective September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997 [such as this case, in which the Veteran's § 1151 
claim was filed in April 2003] were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3 2004) [codified as amended at 38 C.F.R. § 3.361].  
Those regulations largely implemented the provisions of 38 
U.S.C.A. § 1151.  However, the Veteran's original claim for 
benefits based on the incidents in question, albeit a informal 
claim as he did not specifically reference 38 U.S.C.A. § 1151, 
was received in May 1995.  Therefore, these amendments do not 
apply in the present case.

Prior to the September 2004 amendments to 38 U.S.C.A. § 1151, in 
order for an additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  The additional 
disability must have been the result of injury that was part of 
the natural sequence of cause and effect flowing directly from 
the actual provision of "hospital care, medical or surgical 
treatment, or examination" furnished by VA.  Id. at 101.

In the Loving case, the Veteran was undergoing a VA examination 
when a metal ceiling grate or panel fell on him.  The United 
States Court of Appeals for Veterans Claims (Court) held that the 
claimed knee injury resulting from the fallen grate was 
coincidental to the examination, and not caused by it, and 
concluded that the Veteran's claim for compensation under 
38 U.S.C.A. § § 1151 "lies beyond the ambit of section 1151."  
Loving, 19 Vet. App. at 100-101.  In support of its conclusion in 
the Loving case, the Court made reference to the case of Sweitzer 
v. Brown, 5 Vet. App. 503 (1993), in which the Court had affirmed 
a Board decision which denied § 1151 benefits for a Veteran who 
had claimed that, while he was waiting for a VA examination, an 
unidentified patient in a motorized wheelchair struck the 
claimant in the lower torso, and knocked him to the ground.  The 
Court, in Sweitzer, held that § 1151 contemplated recovery only 
for disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for an 
examination.  In Sweitzer, the Court also held that 38 U.S.C.A. 
§ 1151 "does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are not 
the result of actions by the VA."  See Sweitzer v. Brown, 5 Vet. 
App. 503, 505 (1993).  The Court noted that the legislative 
history reinforced the conclusion that compensation under 38 
U.S.C.A. § 1151 is to be awarded for an increase in disability 
that is the result of action by VA, and not from a coincidental 
event.

While 38 U.S.C.A. § 1151 may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization, the Board finds that with respect to the first 
incident in question, any injury the Veteran sustained was merely 
coincident to hospitalization.  See VAOPGCPREC 7-97 (January 29, 
1997).  As described above, VA precedential law is clear that the 
incidents are "beyond the ambit of Section 1151," even where 
additional disability is incurred.  Loving, 19 Vet. App. at 100-
101.  The Veteran had been hospitalized for psychiatric reasons, 
and was in the course of daily outdoor exercise.  There were no 
VA personnel involved directly or indirectly.  

As noted above, the Veteran strongly asserted in his many written 
submissions that there were multiple witnesses to the October 
1998 incident in which he was examined by Dr. Y., and fell after 
being asked to walk with only a walker.  However, multiple copies 
of the VA outpatient treatment records from that time are devoid 
of any mention of a fall, or even of such neurological testing.  
The Veteran was referred for an EMG by Dr. Y in September 1998, 
but the EMG was not conducted until November 1998.  The Veteran 
asserted in a May 1999 statement that Dr. Y insinuated that he 
faked the fall, but that is irrelevant here.  There is simply no 
evidence that, even if the Veteran faltered during a visit with 
Dr. Y during the fall months of 1998, that Dr. Y caused the 
Veteran to fall.  Section 1151 of Title 38 of the U.S.C.A. 
requires that the additional disability must have been actually 
caused by, and not merely coincidental to, medical treatment or 
examination furnished by a VA employee or in a VA facility.  The 
evidence of record clearly shows that is not the case with 
respect to the claimed 1998 incident.

With respect to the appellant's claim that the Veteran's 
prescribed bilateral leg braces resulted in the documented left 
leg sore noted in the December 2003 private treatment record, 
that single private treatment record does not indicate that such 
sores were caused by, rather than merely coincidental to, 
prescription of the AFOs.  Indeed, the private treatment record 
did not indicate that this was an unusual occurrence, or note 
that the braces would be discontinued as a result that the sores 
had occurred.  Moreover, the record clearly reflects that the 
Veteran had, among other disorders, multiple complications of his 
diabetes mellitus, to include peripheral neuropathy and pedal 
edema.  The left leg sores appear to be coincidental to the use 
of the leg braces, and not the result of actions by VA.

Ultimately, the Veteran's claim for compensation for a bilateral 
leg disorder and for a back disorder, as a result of the injuries 
allegedly sustained in 1995 and 1998, or for the complication of 
the wearing of bilateral leg braces as noted by the appellant, 
are not the type of injuries within the ambit of § 1151.  See 
Sweitzer, supra.  The statute and regulations governing the 
application of § 1151 are clear in both their intent and 
criteria.  Specifically, the application of § 1151 sets forth the 
particular circumstances under which entitlement to compensation 
benefits for additional disability shall be awarded.  The legal 
criteria for application of § 1151 has been reviewed and 
determined not to be applicable to the claimed injuries.  Review 
of the evidence of record, the Veteran's and appellant's 
contentions, and pertinent law and regulations, does not show a 
legal basis on which to grant the claims that the 1995 and 1998 
incidents warrant compensation under this statute.  The 
appellant's remedy, if any, rests under the Federal Tort Claims 
Act, 28 U.S.C.A. §§ 1346(b), 2672-2680, not under 38 U.S.C.A. § 
1151.  As the Court noted in Sabonis v. Brown, where the law is 
dispositive of the issue on appeal, the claim lacks legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994), at 430.  As such, the 
claims for a bilateral leg disorder and for a back disorder must 
be denied as a matter of law.









ORDER

Service connection for PTSD, for accrued benefits purposes, is 
denied.

Service connection for diabetes, for accrued benefits purposes, 
is denied.

VA compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a bilateral leg disorder, for accrued benefits purposes, 
is denied.

VA compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a back disorder, for accrued benefits purposes, is 
denied.



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


